Citation Nr: 1733683	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder (MDD).

2. Entitlement to service connection for a sleep disorder to include as due to causation or aggravation by a service-connected mental disability. 

3. Entitlement to service connection for hypertension to include as due to causation or aggravation by a service-connected mental disability.


REPRESENTATION

Veteran represented by:	Penelope S. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1980 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, October 2012, December 2014, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran provided testimony before a Veterans Law Judge (VLJ) at a hearing held at the RO in June 2013.  As the VLJ who presided over the June 2013 hearing is no longer employed by the Board, the Veteran was afforded a second hearing in March 2017 via videoconference before the undersigned VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran and his wife gave testimony on these matters at the hearings to include testimony regarding the Veteran's psychological functioning, hypertension, and associated sleeping difficulties.  Transcripts of the hearings have been associated with the evidence currently of record.

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development in January 2015 and September 2016.  



FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's MDD manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2. The preponderance of the evidence is against a finding that the Veteran has a current sleep disability aside from chronic sleep impairment due to MDD, which is contemplated by the Veteran's current 30 percent rating for MDD.

3. The preponderance of the evidence is against a finding that the Veteran's hypertension was incurred in, caused by, or aggravated by his service to include causation or aggravation by his service-connected MDD.


CONCLUSIONS OF LAW

1. During the period at issue, the criteria for a disability rating in excess of 30 percent for MDD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).  

2. The criteria for entitlement to service connection for hypertension to include as due to or aggravated by a service-connected mental disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria for entitlement to service connection for a sleep disorder to include as due to or aggravated by a service-connected mental disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated April 2010 and May 2011 as well as by notices attached to the Veteran's applications for disability compensation and related compensation benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in June 2011, December 2014, July 2015, and December 2015 with regard to his mental disabilities, hypertension, and sleeping difficulties.  

In March 2017, the Veteran and his representative gave current testimony and presented arguments regarding these matters, which the Board has considered.  In a May 2017 brief, the Veteran's representative did not indicate that any further development was necessary and requested that the Board adjudicate the case by granting an increased rating for MDD to 50 percent.  

Accordingly, the Board will address the merits of the claims.


I. Entitlement for an initial disability rating in excess of 30 percent for service-connected major depressive disorder.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Major depressive disorder (MDD, Diagnostic Code 9434) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in February 2013, this claim is governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis: 

In assessing the Veteran's disability picture, the Board carefully considered the degree to which the evidence shows the Veteran's service-connected mental disabilities affect his occupational functioning and his ability to maintain substantially gainful employment.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.

The Veteran's attorney contends that this is not a case where a 100 percent disability rating or a finding of a TDIU is appropriate.  See March 2017 Hearing Testimony.  At the hearings, the Veteran testified he has been able to maintain full-time employment with good work performance aside from a four month period of unemployment due to anger management issues and sending inappropriate emails.  Id.  However, the Veteran also noted he often uses paid time off to leave work early due in part to his mental disabilities.  Id. The Veteran testified that while he is able to perform his work, his social limitations interfere with his ability to be promoted.  Id.  A 30 percent rating for MDD contemplates a decrease in work efficiency including intermittent periods of inability to perform occupational tasks.  The Board finds that the preponderance of the evidence shows that the Veteran's inability to perform occupational tasks has been limited to intermittent periods, and the issue of a TDIU is not raised by the Veteran or the record.

At the March 2017 hearing, the Veteran's attorney argued that the frequency, duration, and severity of the Veteran's MDD symptoms more nearly approximates a 70 percent rating.  In particular, the Veteran's attorney noted that the Veteran had a history of some suicidal ideation and obsessive rituals.  However, a review of the evidence of record shows that while the Veteran has exhibited some suicidal ideation particularly during the early 2000s, there is little evidence of more than fleeting suicidal ideation during the period at issue beginning with the Veteran's service connection for MDD effective February 25, 2010.  See, e.g., December 2014 Psychiatry Initial Evaluation Note from Mission Valley VA Outpatient Clinic (VAOPC).  While the Veteran testified to some ritualistic traits such as excessive handwashing, neither the Veteran nor the treatment records show that the impact on occupational and social functioning is consistent with a 70 percent rating.  See, e.g. June 2013 hearing testimony.  Moreover, in the May 2017 brief, the Veteran's attorney argued that the Veteran's disability picture most nearly approximates a 50 percent rating rather than a 70 percent rating.  Accordingly, the focus of the Board's decision is on whether the evidence supports a finding of a 50 percent rating based on the pertinent rating criteria for a 50 percent rating.  

The Board considered whether the Veteran's disability picture more nearly approximates a 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity.  After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for MDD more nearly approximates a 50 percent rating.  In particular, the preponderance of the evidence shows that the Veteran has been working reliably and productively in his current job involving engineering and repair work.  See March 2017 Hearing Testimony; June 2013 Hearing Testimony (noting the Veteran gets jobs accomplished satisfactorily).

The Board notes that the Veteran was briefly let go due to his anger issues and for sending inappropriate emails.  See March 2017 Hearing Testimony.  However, the Veteran testified he was rehired by the same employer shortly thereafter following treatment for his mental disability.  The Veteran testified that he felt his social impairment prevented him from being promoted and that he often took paid time off to leave work early.  Even assuming the Veteran's ability to be promoted to higher level positions is significantly impaired, the Board finds that the overall disability picture is one in which the Veteran has generally functioned satisfactorily performing skilled full-time work.   

The Board also finds that the disability picture has not changed during the period at issue to the extent that a staged rating would be warranted particularly in regard to the brief period for which the Veteran was let go from his job.  The Board notes that the four month period of unemployment occurred at a time when the Veteran experienced unusual life stressors including the death of the Veteran's brother, and the Board finds it is not representative of his disability picture for MDD.  See, e.g., October 2015 General Psychiatry Attending Note from Mission Valley VAOPC.  To the extent that the Veteran had occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, this is contemplated by a 30 percent rating.  The Board affords some probative weight to the opinion of the July 2015 VA mental health examiner that the Veteran's functional limitations from MDD are consistent with the criteria for a 30 percent rating.

However, in assessing the Veteran's disability picture, the Board reviewed the totality of the evidence and specifically considered whether the Veteran's symptoms were of a similarly frequency, duration, and severity as the example symptoms listed in the rating criteria for a 50 percent rating.  First, the Board notes that there is some evidence that the Veteran does experience a flattened affect.  However, the Board finds that the flattened affect alone or in combination with other symptoms did not result in occupational and social impairment with reduced reliability and productivity as discussed above.  Despite the occasional flattened affect, the Veteran is usually capable of interacting with coworkers and family effectively and productively.  Notably, in addition to maintaining his job and family relations, the Veteran assists an older neighbor with his meals and other activities of daily living.  See, e.g., June 2013 Hearing Testimony.  Aside from some intermittent problems, the Veteran reported that he got along with his coworkers, does a good job, gets good reviews at work, and goes out to lunch with his wife on the weekends.  See, e.g., July 2015 VA mental health examination.  Therefore, the Board finds that the flatted effect did not occur with a frequency, duration, and severity consistent with the level of occupational and social impairment contemplated by a 50 percent or higher rating.

The Board also finds the preponderance of the evidence shows the Veteran's disability picture does not show the Veteran experiences circumstantial, circumlocutory, or stereotyped speech resulting in occupational and social impairment with reduced reliability and productivity.  In contrast, the preponderance of the evidence including VA examinations and treatment records show that the Veteran was able to effectively communicate and cooperate with treatment providers and VA examiners in an appropriate manner.  See,e.g., July 2015 VA mental health examination.  Treatment providers often described his speech as normal.  See, e.g., treatment notes from Dr. S.S. from January 2010 through February 2010.  To the extent that the Veteran expressed a depressed mood or anxiety with suspiciousness interfering with occupational tasks on an intermittent basis, a 30 percent rating contemplates such difficulties.  

The Board finds the preponderance of the evidence is against a finding that the Veteran experienced panic attacks occurring more than once a week.  In contrast, while some heightened anxiety is noted at times, the Veteran's mental health examinations and treatment records indicate that the Veteran does not experience true panic attacks with significant frequency.  See, e.g., June 2011 VA mental health examination.  To the extent that the Veteran may experience panic attacks weekly or less often, a 30 percent rating contemplates such symptoms.

The Board finds the preponderance of the evidence is against a finding that the Veteran the Veteran experienced difficulty in understanding complex commands during the period at issue.  In contrast, the Veteran's hearing testimony and other statements about his work record reveal than his work involves complex engineering repair work based on skills acquired in the Navy, and the Veteran has been able to perform such work satisfactorily aside from some intermittent periods contemplated by a 30 percent rating.  See, e.g., March 2017 and June 2013 hearing testimony.  The Veteran testified he attends meetings and rarely misses a full day of work.  

The Board finds the preponderance of the evidence is against a finding that the Veteran had impairment of short and long-term memory during the period at issue.  In contrast the evidence not only shows that the Veteran was able to performed skilled engineering repair work involving the retention of acquired skills from the navy.  See, e.g., March 2017 hearing testimony.  Additionally, while the Veteran did testify to some memory difficulties, the mental status examinations in the record revealed no persistent impairment of short and long term memory.  See, e.g., July 2015 VA mental health examination; June 2013 Hearing Testimony; June 2011 VA mental health examination.  To the extent that the Veteran experienced mild memory loss at times (such as forgetting names, directions, or recent events), a 30 percent rating contemplates these symptoms.  Additionally, the Board notes that a 30 percent rating contemplates the Veteran's chronic sleep impairment and associated limitations identified at the hearings.  

The Board finds the preponderance of the evidence is against a finding that the Veteran experienced impaired judgement, abstract thinking, or disturbances of motivation and mood resulting in occupational and social impairment with reduced reliability and productivity.  The Board notes that the evidence does show the Veteran had many of these symptoms at times.  For example, the Veteran lost his job for a period of about four months as a result of bad judgment resulting in sending inappropriate emails.  See, e.g., March 2017 Hearing Testimony.  The Veteran also exhibited motivation mood and disturbances including a depressed mood with some reports of suicidal ideation.  See, e.g., June 2011 VA mental health examination (noting the Veteran's dysphoric mood).  However, the Board notes that these manifestations were not persistent, and there is no evidence of suicidal plan or intent during the period at issue.  Moreover, as noted above, the Board finds that the disability picture in this case is contemplated by the 30 percent rating to the extent that the rating considers intermittent inability to perform occupational tasks.  The Veteran has generally been able to perform skilled, full-time work and attend meeting with only brief absences allowed through paid time off.  To the extent that the Veteran experienced mood changes, anxiety, and suspiciousness at times which intermittently interfered with the Veteran's ability to perform occupational tasks, a 30 percent rating contemplates these symptoms.  

The Board finds the preponderance of the evidence is against a finding that the Veteran has had difficulty establishing effective work and social relationships.  The Board acknowledges that the Veteran has exhibited many social difficulties during the period at issue.  For example, the Veteran testified that at time he may need to avoid social situations, and his wife testified he was aloof at times.  See, e.g., March 2017 hearing testimony.  Similarly, the Veteran testified that he often avoided public places and socialization due to increased anxiety.  See, e.g., June 2013 Hearing Testimony.  

However, the Board weighed this evidence against the fact that the Veteran testified he was still able to maintain appropriate relationships with co-workers throughout the period at issue and attend work meetings.  See March 2017 hearing testimony; June 2013 Hearing Testimony (noting the Veteran was having lunch with other Veterans at this workplace).  Despite experiencing some anxiety, the Board notes the Veteran is able to interact with the public and attended church.  See, e.g., October 2015 General Psychiatry Attending note from Mission Valley VAOPC.  Furthermore, in addition to maintaining appropriate relationships with his family, co-workers, and treatment providers, the Veteran has befriended his neighbor, a World War II Veteran.  See, e.g., June 2013 Hearing Testimony.  Despite having some social difficulties, the Veteran spends time with his neighbor and assists his friend with meals and other activities of daily living.  See, e.g., June 2013 Hearing Testimony.  

In light of the foregoing, the Board finds that the preponderance of the evidence shows that while the Veteran has had some conflict in his relationships and sent some inappropriate emails at work which resulted in adverse action, he has still been able to establish and maintain effective relationships with co-workers, family, and neighbors.  Moreover, the Board finds that while the Veteran's social limitation may affect his ability to function in jobs requiring more social activity, the preponderance of the evidence shows that aside from some intermittent disruptions, the Veteran has been able to maintain reliable and productive functioning in his current work.

The Board has considered the GAF scores in the Veteran's record as well.  The Board notes they are generally indicative of mild-moderate symptoms.  While most of the scores are in the 60s or higher, there are some lower scores in the 50s during periods of medication adjustments.  See, e.g., July 2015 VA mental health examination; treatment notes from Dr. S.S. from January 2010 through February 2010.  Overall, the Board finds these GAF scores to be snapshots of the Veteran's disability picture during the period at issue and finds they are generally consistent with the mild-moderate symptomatology contemplated by a 30 percent rating.  While the Board affords them some probative weight, the Board affords more weight to the detailed rationale of the VA mental health examiners and treatment providers, which provides a more thorough analysis of the disability picture based on the longitudinal record.  

In light of the above, the Board finds that the benefit of the doubt doctrine is inapplicable in this case as the preponderance of the evidence is against a finding that the Veteran's disability picture for MDD more nearly approximates a 50 percent rating.  

II. Entitlement to service-connection for a sleep disorder and hypertension

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Chapter I, Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

Analysis:

The Board finds that the first Shedden element is met in regard to the Veteran's claim for service-connection for hypertension but not for a sleep disorder.  A December 2015 VA hypertension examination confirmed that the Veteran has suffered from hypertension since it was diagnosed in 2009 (long after his service).  The December 2014 and July 2015 VA mental health examiners found that Veteran's insomnia was associated with his MDD and did not meet the criteria for a separate disorder.  The Board affords these opinions great probative weight and notes Veteran also testified that his sleeping difficulties are associated with his psychiatric disability rather than a separate disability such as sleep apnea.  See March 2017 hearing testimony.  As discussed above, the Veteran's current disability rating of 30 percent for MDD contemplates his chronic sleep impairment.  Therefore, the Board finds that while the evidence establishes a current disability of hypertension, the preponderance of the evidence is against a finding that the Veteran has a current sleep disability apart from symptoms of his MDD.  

In regard to the Veteran's hypertension, the Board finds that the second Shedden element is met.  The Veteran contends that his hypertension was caused or aggravated by his MDD, which was incurred in service.  The Board notes the Veteran's service treatment record show he suffered from mental disabilities since his service and that the Veteran is currently service-connected for MDD on that basis.  See,e.g., November 2000 follow-up with J.H.K in the Veteran's service treatment records.  Therefore, the Board finds that the Veteran incurred a mental disability during his service, which may have been related to hypertension.

However, after further development including obtaining nexus opinions from competent VA examiners, the Board finds that the third Shedden element is not met in this case.  The December 2015 VA hypertension examiner reviewed the Veteran's medical records and lay statements and conducted and in-person examination.  The examiner noted that hypertension is a very common affecting approximately 30 percent of adults in the United States.  The examiner noted that primary hypertension, without a known cause, accounts for about 95 percent of hypertension cases.  Identifiable risk factors for primary hypertension include genetic, race, excess sodium intake, obesity, physical inactivity and dyslipidemia.  The examiner noted that secondary causes of hypertension include pheochromocytoma, primary aldosteronism, Cushing's syndrome, primary renal disease, renal vascular disease, obstructive sleep apnea and oral contraceptives.  After reviewing the pertinent evidence including the Veteran's history of hypertension, the examiner opined that there is no clinical or peer review literature that that the examiner is aware of that would support that the Veteran's hypertension is caused by or aggravated beyond its natural progression as a result of major depressive disorder.  The Board affords December 2015 VA hypertension examiner's opinion great probative weight because it was made by a competent doctor of medicine who reviewed the pertinent medical evidence, which does not contradict the opinion.  

The Board affords the Veteran's testimony that the severity of his hypertension is associated with his mental disability little probative weight.  The Board finds that hypertension and its underlying etiology are not readily observable by lay persons and require medical training to assess.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, there is no medical opinion evidence supporting a finding of a nexus between the Veteran's hypertension and his service or a relationship between hypertension and the Veteran's service-connected MDD.  Accordingly, the Board finds that the preponderance of the competent and credible evidence is against a finding of a nexus in this case.  

In light of the above, the Board finds that the benefit of the doubt doctrine is inapplicable in this case as the preponderance of the evidence is against the Veteran's claims for service-connected for hypertension and a sleep disorder.  Therefore, the claims must be denied.












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder is denied.

Entitlement to service connection for a sleep disorder to include as due to causation or aggravation by a service-connected mental disability is denied.

Entitlement to service connection for hypertension to include as due to causation or aggravation by service-connected mental disability is denied. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


